Citation Nr: 1618477	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for anterior left knee pain with degenerative change, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative arthritis, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for right hip strain with degenerative joint disease, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for lumbar strain with degenerative disc disease, currently rated 10 percent disabling.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

In a January 2016 claim, the Veteran raised the issue of individual unemployability.  Although the RO has yet to adjudicate this claim, the Board has jurisdiction to address entitlement to TDIU as part of the Veteran's claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the January 2016 hearing, the Board received new evidence pertinent to the Veteran's claims.  The Veteran's Social Security Administration records contained a February 2014 examination with range of motion findings for the back, knees, and hip.  In February 2016, the Veteran was afforded a VA examination of his back.  Because VA has not received a waiver of the Veteran's right to have the AOJ consider this evidence before the Board renders a decision, a remand is necessary.  See 38 C.F.R. § 20.1304(c) (2015).  

The Veteran was also afforded a VA examination of his back in May 2015.  This examination revealed a significantly narrower range of motion than other recent examinations.  An additional VA examination is warranted to reconcile the findings of the February 2014, May 2015, and February 2016 examinations.

Since the outcome of the other issues on appeal could impact the appellant's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this claim until the other outstanding issues have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant VA medical records from the Michael E. DeBakey VA Medical Center dated since September 2014.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of his anterior left knee pain with degenerative change, right knee degenerative arthritis, right hip strain with degenerative joint disease, and lumbar strain with degenerative disc disease.  The examiner must be provided access to the appellant's electronic claims file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

In accordance with the latest worksheets for rating low back, hip, and knee disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any anterior left knee pain with degenerative change, right knee degenerative arthritis, right hip strain with degenerative joint disease, and lumbar strain with degenerative disc disease.  If multiple low back, knee, and hip disorders are diagnosed the examiner must attempt to distinguish the pathology caused by the anterior left knee pain with degenerative change, right knee degenerative arthritis, right hip strain with degenerative joint disease, and lumbar strain with degenerative disc disease from that caused by any other diagnosed low back, knee, or hip disorder.  If the pathology cannot be differentiated that fact must be noted, and an explanation why provided.  The impact of any anterior left knee pain with degenerative change, right knee degenerative arthritis, right hip strain with degenerative joint disease, and lumbar strain with degenerative disc disease on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided. 

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any low back, knee, or hip disorder.  The examiner must also discuss the varying range of motion findings in the February 2014, May 2015, and February 2016 examinations.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinion expressed.

If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the severity of any anterior left knee pain with degenerative change, right knee degenerative arthritis, right hip strain with degenerative joint disease, and lumbar strain with degenerative disc disease is unknowable.

3.  The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

5.  Thereafter, the AOJ should readjudicate the issues, including the issue of entitlement to a TDIU.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


